 In the Matter Of STONEWALL COTTON MILLS, EMPLOYERandTEXTILEWORKERS UNION OF AMERICA, CIO, PETITIONERCase No. 15-R-9180SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJune 29,1948Pursuant to a Decision and Direction of Run-Off Election, issuedon January 8, 1948, and amended on January 29, 1948, and onFebruary 5, 1948, a run-off election was conducted in this proceedingon February 12, 1948, under the direction and supervision of theRegional Director for the Fifteenth Region among the employees inthe unit found appropriate in the Decision and Direction.Two'unions appeared on the ballot : the Petitioner, and an interveningunion, United Textile Workers of America, Local Union No. 46, A.F. of L. The Tally of Ballots cast in the run-off election shows thatthere were approximately 646 eligible voters; that 261 valid voteswere cast for the Petitioner; that 109 valid votes were cast for theIntervenor; that there were 14 challenged ballots; and that 2 ballotswere void.On February 17 and 26, 1948, the Employer filed Objections to theConduct of the Run-Off Election and Conduct Affecting the Resultsof the Run-Off Election, in which, on ten counts, it requested that therun-off election be set aside and that a new election be directed.Afteran investigation, the Regional Director, on April 30, 1948, issued hisReport on Objections, in which he found that the Employer's objectionsdid not raise substantial and material issues with respect to the run-offelection; and recommended that the Board overrule the objections.On May 10, 1948, the Employer filed exceptions to the Regional Di-rector's Report on Objections.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel, consisting of the undersigned Board Members.1 75 N. L.R. B. 762.78 N. L. fit. B., No. 7.28 STONEWALL COTTON MILLS29The Employer's ObjectionsObjections 1 and 2:The Employer contends in substance (1) thatthe run-off election was illegally ordered and is null and void becauseit is predicated upon a previously conducted prehearing election which,allegedly, was illegally conducted; and (2) that the unit found appro-priate in the Board's Decision and Direction of Run-Off Election dif-fered from the voting unit in the prehearing election, and as a resultcertain employees within the unit determined by the Board wereallegedly prevented from voting in the original election.The Board, in the Decision and Direction of Run-Off Election and,again in its Order dated January 29, 1948, has already consideredthe Employer's contentions regarding the prehearing election and theappropriate unit, and found them to be without merit. No new matterin support of the contentions is now alleged.Accordingly, we herebyoverrule the Employer's first and second objections.Objection 3:The Employer alleges that employees were not givenadequate notice regarding the time, the place, and the details of theholding of the run-off election.The Regional Director reports that the Employer refused to postNotices of Election, or to cooperate in any manner in the conduct of therun-off election; and that, because of the Employer's non-cooperativeattitude in general, and specifically because the Employer refused tosupply a pay roll, a run-off election originally scheduled for Febru-ary 6, 1948, was postponed until February 12, 1948, at which time itwas conducted.He further reports that election notices accuratelyannouncing the time, place, and date of the February 12 election wereposted adjacent to the Employer's plant, in public places in and aroundStonewall, Mississippi, which is the place of the Employer's opera-tions and the home of many of its employees, and in the United StatesPost Office in Stonewall ; and that the two unions involved distributedhand bills and`held meetings which informed employees of the correctdetails of the election.In its Exceptions, the Employer disputes the Regional Director'sfindings that election notices were posted as reported by the RegionalDirector.No specific evidence in support of this contention is nowadvanced by the Employer, or is cited as having been overlooked bythe Regional Director.We believe that, in the face of the Employer's refusal to cooperate,reasonable efforts were made to secure the broad dissemination ofadvance information pertaining to the run-off election.No objectionhas been made by the Intervenor, which lost the election, to the mannerin which the election was publicized beforehand, and neither the 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director's Report nor the Employer's Exceptions bring toour attention instances of employees who were actually misled therebyand prevented from voting.Accordingly, under all the circumstances,we find that the Employer's third objection is lacking in merit, andit is hereby overruled.Objections 4, 5, 7, 9, and 10:The Employer alleges in substancethat the Board agents conducting the run-off election acted improperlyand to the prejudice of the interests of the employees and the interestof the Employer in that : (1) they curtailed the time that the pollswere open, thereby preventing employees from voting; (2) they dis-criminated against the Employer by permitting unauthorized personsto act as the Petitioner's observers, despite objections by the Inter-venor; (3) they permitted unauthorized persons to loiter and election-eer in the immediate vicinity of the polls while they were open; (4)they indicated a preference for one of the contesting unions by question-ing voters and by other unspecified acts; and (5) they acted contraryto prescribed Board procedure and, together with union representa-tives, engaged in acts of interference, coercion, and electioneering,thereby confusing employees and rendering questionable the resultsof the run-off election.The Regional Director found (1) that the polls were opened 13minutes after their scheduled opening, but that no person, as a resultthereof or because the polls- were not kept open a compensating 13minutes beyond their scheduled closing time, as the Employer allegesthey should have been, was deprived of the opportunity of voting; (2)that the Employer was afforded the opportunity of designating observ-ers from among its non-supervisory employees, but that the Employerdid not avail itself of the privilege of being represented at the run-offelection, no observers, employee or otherwise, appearing on its behalf;and that, with the approval of the Intervenor, two former employees 2of the Employer acted as the Petitioner's observers at the election inorder that employees might not be absent from work without the Em-ployer's authorization ; (3) that five persons, none of whom was a unionrepresentative or specially authorized agent of the union, entered the"No Electioneering Zone," but that no electioneering occurred in theimmediate vicinity of the polls, and that there was but one incident ofloitering which in no manner interfered with the orderly conduct ofthe election ; 3 (4) that there was no evidence that the Board agents had2 In its Exceptions,the Employer alleges that only one of the Petitioner's observers wasin fact a former employee.We do not regard such issue as material to the Employer'salleeation that it was the subject of prejudicial discrimination,since it is clear that theEmployer made no effort to secure representation at the run-off election3The Employer,in its Exceptions,disputes the Regional Director's finding that no unionrepresentatives or specially authorized agents of the union entered the polling placeIt alsoasserts that one individual who allegedly entered the polling area had, on the day before STONEWALL COTTON MILLS31indicated by questioning of voters, or otherwise, a preference for eitherof the unions; 4 and (5) that during the course of the Regional Direc-tor's investigation no evidence was submitted by the Employer in sup-port of its allegations of violations of Board procedure or improperjoint action by the Board agents and union representatives; and thatcertain affidavits purportedly signed by employees, mailed to theRegional Director after the conclusion of the investigation, described"confusion and chaos" within the polling place and violation of thesecrecy of the ballot; and that such affidavits were, in the opinion ofthe Regional Director, insufficient to corroborate the Employer's alle-gations in the light of the actual precautions taken by the Board agentsto protect the secrecy of the ballot and to conduct an orderly election.In view of the Regional Director's findings and the certificationby observers for both unions that the secrecy of the ballot was main-tained during the run-off election, we find the Employer's fourth,fifth, seventh, ninth, and tenth objections to be without merit, andthey are hereby overruled.5Objection 6:The Employer alleges that Board regulations wereviolated because, despite the fact that lists showing current eligibilitywere not in the possession of the Board agents, employees were per-mitted to vote without first executing affidavits to show theireligibility.The Regional Director reports that the Employer refused to furnisha current list of eligible voters for the run-off election; that, accord-ingly, Board agents utilized a list previously furnishedfor use inthe original prehearing election; and that any subsequent changes inthe status of persons eligible to vote in the prehearing election were,the election,publicly urged employees to vote against the Intervenor.The Employerfurther states that it stands ready to furnish proof of its allegations at an appropriatehearing, but does not refer to proof offeredduring thecourse of his investigation whichhas been overlooked by the RegionalDiiectorAs the purpose of the Regional Director'sinvestigation is to enable him to advise the Board concerning,among other things, thefactual basis of substantial and materialissues affecting the conductof the election, it isincumbent upon the objecting party,in order toavoid theholding of a hearing upon base-less allegations,to submitall supporting evidencein his possession to the Regional Director.Where,as here, no explanation is offeredfor a failure to adduceproof during the course ofthe RegionalDirector's investigationof allegations previously made, we must rely upon theRegional Director's findings} In its Exceptions, the Employer,without specifying in any manner its nature, offered toproduce ata hearingevidenceto show irregular and prejudicial statements and actions byBoard agentsSuch offerby the Employer,made with no explanation of its previousfailure tooffer the proofin support of its objection,appears merelyto be theiteration of itsoriginal objection.5 In its Exceptions,the Employerassertsthat FieldExaminerRush F.Hall. who acted asa Board agent duringthe run-off election,and concerningwhose conductcomplaint is madein theEmployer'sObjections,was appointedby the RegionalDirectorto investigate theEmpio3oor's objectionswe have been informed by the Regional Director that the neld in-vestigation of the Employer's objections was conducted by FieldExaminerAnthony J.Sabella, and that Hall,although accompanying Sabella during part of the investigation, didnot interview witnesses 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the extent possible, determined by the representatives of the twounions present at the election.The Regional Director further reportsthat the Employer submitted the names of 15 persons who allegedlyvoted in the run-off election, although not eligible voters; and thatwith respect to the 15 such persons, 1 voted under challenge, 4 in factdid not vote, and the Employer refused to submit further informationclarifying the eligibility status of the 10 other persons.No factual issue with respect to the Regional Director's findingson the Employer's sixth objection is raised by the Employer'sExceptions.Although the better practice under the circumstances would haverequired all voters to have executed affidavits with respect to theireligibility, in view of the fact that the results of the election cannotbe affected by the ballots cast by the 10 allegedly ineligible voters,and because no evidence is brought to our attention showing otherinstances of voting by ineligible voters, and, moreover, mindful thatno such claim has been made by the Intervenor, we do not believe thatthere has been a showing of such irregularity as to warrant settingaside the run-off election.We therefore overrule the Employer'ssixth objection.In view of the Employer's refusal to cooperate with an agency ofthe Government in carrying out the latter's statutory functions in thepublic interest, we believe, apart from other considerations, that it illbehooves the Employer to file objections stemming principally fromits own recalcitrance.Objection 8:The Employer alleges that the run-off election isillegal and void because it was conducted more than 9 months afterthe first election was held in this proceeding and because, in the timebetween elections, there had been an employee turnover of approxi-mately 50 percent, and, therefore, a large number of its employees hasbeen denied a voice in the selection of a bargaining representative.The Regional Director reports that in the interim between the pre-hearing election and the run-off election there had been a 50 percentturnover in one of the Employer's departments, the Weaving Depart-ment, but that the Employer refused to submit pay-roll records to theRegional Director to support its over-all claim of having hired 949employees and separated 1,039 employees during this period.Where the results- of an election are inconclusive, the holding of arun-off election, utilizing the original eligibility list, is, under theBoard's Rules and Regulations, a well established procedures It istrue that 9 months elapsed between the prehearing election and therun-off election; such delay, however, appears to have been unavoid-See Section 203 62, National Labor Relations Board Rules and Regulations-Series 5 STONEWALL COTTON MILLS33able.Moreover, apart from the immateriality of the contention ofemployee turnover, we note that the Employer has failed to furnishsubstantiating evidence for its contention with respect to the over-allturnover of 50 percent of its employees.7Under all the circumstances,therefore, we find no merit in the Employer's allegation, and accord-ingly overrule the eighth objection.Because the Petitioner secured a majority of the valid votes castin the run-off election, irrespective of the unopened and uncountedchallenged ballots, we shall certify it as the bargaining representativeof employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Textile Workers Union of America, CIO,has been designated and selected by a majority of all production andmaintenance employees at Stonewall Cotton Mills, Stonewall, Mis-sissippi, including employees in the village crew, firemen, and truckand bus drivers, but excluding office and clerical employees, timekeep-ers, doff checkers, watchmen, guards, persons employed in the companystores, overseers, second hands, and all other supervisors, as their rep-resentative for the purposes of collective bargaining and that, pursuantto Section 9 (a) of the Act, as amended, the said organization is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.z In its Exceptions,the Employer asserts that it is iiilling to submit such evidence at ahearing.For the reasons stated in footnote3, supra,we cannot regard an offer of futureproof as evidence of an allegation made before the Regional Director's investigation.